                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARREN KING,                                     )
JAMAL CHRISTOPHER,                               )
and DENZAEL JONES,                               )
                                                 )
                       Plaintiffs,               )
                                                 )
       vs.                                       )       Case No. 19-cv-1337-JPG
                                                 )
U.S. MARSHAL SERVICE,                            )
WHITE COUNTY SHERIFF,                            )
SUPERINTENDANTS,                                 )
HALEY DUFFY,                                     )
LARREN KECK,                                     )
CODY JACOBS,                                     )
BYRD HUEBER,                                     )
DAVID TORANT,                                    )
LANCE CLEVENGER,                                 )
ANDREW HAMLIN,                                   )
and RANDALL COBB,                                )
                                                 )
                       Defendants.               )

                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court sua sponte for case management. Plaintiffs Darren King,

Jamal Christopher, and Denzael Jones are currently detained at White County Jail located in

Carmi, Illinois. Together, they filed a Complaint pursuant to 42 U.S.C. § 1983 to address

unconstitutional conditions of their confinement. (Doc. 1). Plaintiffs seek money damages and

unspecified injunctive relief. (Id. at p. 10). All three Plaintiffs signed the Complaint. (Id. at p.

11). Because this action involves multiple plaintiffs, the Court deems it necessary to address

several preliminary matters before completing a merits review pursuant to 28 U.S.C. § 1915A.

                            Group Litigation by Multiple Prisoners

       Plaintiffs may bring their claims jointly in a single lawsuit if they so desire. However, the

                                                 1
Court must advise them of the consequences of proceeding in this manner (including their filing

fee obligations) and give them an opportunity to withdraw from the case or sever their claims into

individual actions.

        The Seventh Circuit addressed the difficulties in administering group prisoner Complaints

in Boriboune v. Berge, 391 F.3d 852 (7th Cir. 2004). District courts are required to accept joint

Complaints filed by multiple prisoners if the criteria of permissive joinder under Federal Rule of

Civil Procedure 20 are satisfied. Rule 20 permits plaintiffs to join together in one lawsuit if they

assert claims “arising out of the same transaction, occurrence, or series of transactions or

occurrences and if any question of law or fact common to these persons will arise in the action.”

That said, a district court may turn to other rules of civil procedure to manage a multi-plaintiff

case. For example, if appropriate, claims may be severed pursuant to Rule 20(b), pretrial orders

may be issued providing for a logical sequence of decision pursuant to Rule 16, parties improperly

joined may be dropped pursuant to Rule 21, and separate trials may be ordered pursuant to Rule

42(b). Boriboune, 391 F.3d at 854.

        Additionally, in reconciling the Prisoner Litigation Reform Act with Rule 20, the Seventh

Circuit determined that joint litigation does not relieve any prisoner of the duties imposed upon

him under the Act, including the duty to pay the full amount of the filing fees, either in installments

or in full if the circumstances require it. Id. In other words, each prisoner in a joint action is

required to pay a full civil filing fee, just as if he had filed the suit individually.

        There are at least two other reasons a prisoner may wish to avoid group litigation. First,

group litigation creates countervailing costs. Each submission to the Court must be served on

every other plaintiff and the opposing parties pursuant to Federal Rule of Civil Procedure 5. This

means that if there are three plaintiffs, the plaintiffs’ postage and copying costs for filing motions,



                                                    2
briefs, or other papers will be three times as much as that of a single plaintiff.

        Second, a prisoner litigating on his own behalf takes the risk that “one or more of his claims

may be deemed sanctionable under Federal Rule of Civil Procedure 11.” Boriboune, 391 F.3d at

854-55. On the other hand, a prisoner litigating jointly assumes those risks for all of the claims in

the group Complaint, whether or not they concern him personally. Also, if the Court finds that the

Complaint contains unrelated claims against unrelated defendants, those unrelated claims may be

severed into one or more new cases, each of which involves an additional filing fee obligation and

the risk of a “strike” within the meaning of 28 U.S.C. § 1915(g). Plaintiffs may wish to consider

Boriboune and the aforementioned factors when deciding whether to assume the risks of group

litigation.

        Because not every prisoner is likely to be aware of the potential negative consequences of

joining group litigation in federal courts, the Seventh Circuit suggested in Boriboune that district

courts alert prisoners to the individual payment requirement, as well as the other risks prisoner pro

se litigants face in joint pro se litigation, and “give them an opportunity to drop out.” Id. at 856.

In keeping with this suggestion, the Court offers Plaintiffs an opportunity to withdraw from this

litigation before the case progresses further. Each Plaintiff may wish to take into consideration

the following points in making his decision:

        •      He will be held legally responsible for knowing precisely what is
               being filed in the case on his behalf.

        •      He will be subject to sanctions under Federal Rule of Civil
               Procedure 11 if such sanctions are found warranted in any aspect of
               the case.

        •      He will incur a strike if the action is dismissed as frivolous or
               malicious or for failure to state a claim upon which relief may be
               granted.

        •      In screening the Complaint, the Court will consider whether

                                                  3
                unrelated claims should be severed and, if it decides severance is
                appropriate, he may be required to prosecute his claims in a separate
                action and pay a separate filing fee for each new action.

        •       Whether the action is dismissed, severed, or allowed to proceed as a
                group Complaint, he will be required to pay a full filing fee, either
                in installments or in full, depending on whether he qualifies for
                indigent status under §§ 1915(b) or (g).1

        In addition, if Plaintiffs desire to continue this litigation as a group, any proposed

amended complaint, motion, or other document filed on behalf of multiple plaintiffs must be

signed by each plaintiff. A non-attorney cannot file or sign papers for another litigant, and as

long as the plaintiffs appear without counsel in this action, each plaintiff must sign documents for

himself. See Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 831 (7th Cir. 1986); FED. R. CIV. P. 11.

Plaintiffs are WARNED that future group motions or pleadings that do not comply with this

requirement shall be stricken pursuant to Rule 11(a).

                                              Disposition

        IT IS ORDERED that each named Plaintiff shall advise the Court in writing on or before

January 8, 2020, whether he wishes to continue as a Plaintiff in this group action. If, by that

deadline, any non-lead Plaintiff advises the Court that he does not wish to participate in the action,

he will be dismissed from the lawsuit and will not be charged a filing fee for this action. This is

the only way to avoid the obligation to pay a filing fee for this action.

        IT IS ORDERED that if any Plaintiff wants to pursue his claims individually in a separate

lawsuit, he shall so advise the Court in writing, and his claims shall be severed into a new action

where a filing fee will be assessed in lieu of a filing fee in this case.


1
  Effective May 1, 2013, the filing fee for a civil case was increased to $400.00, by the addition of a new
$50.00 administrative fee for filing a civil action, suit, or proceeding in a district court. See Judicial
Conference Schedule of Fees - District Court Miscellaneous Fee Schedule, 28 U.S.C. § 1914, No. 14. A
litigant who is granted in forma pauperis status, however, is exempt from paying the new $50.00 fee and
must pay a total fee of $350.00.

                                                    4
       Any Plaintiff who simply does not respond to this Order on or before January 8, 2020,

will be obligated to pay the full filing fee and will also be dismissed from this action for want

of prosecution and/or for failure to comply with a court order under Federal Rule of Civil

Procedure 41(b). In addition, Plaintiffs are again WARNED that future group motions or

pleadings that do not comply with the group pleading requirements discussed herein shall be

stricken pursuant to Rule 11(a).

       Plaintiffs are ADVISED that the Complaint is currently awaiting preliminary review by

the Court pursuant to 28 U.S.C. § 1915A, and it has not yet been served on the Defendants. Further

action by Plaintiffs is required before the Court can complete its preliminary review of this matter

under 28 U.S.C. § 1915A. When this review is completed, a copy of the Court’s screening order

will be forwarded to each Plaintiff who remains in the action.

       Plaintiffs are further ADVISED that each of them is under a continuing obligation to keep

the Clerk of Court and each opposing party informed of any change in his address; the Court will

not independently investigate a Plaintiff’s whereabouts. This shall be done in writing and not later

than 7 days after a transfer or other change in address occurs. Failure to comply with this order

will cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       The Clerk is DIRECTED to send a copy of this order to each Plaintiff, along with this

Court’s standard form for a Motion for Leave to Proceed in forma pauperis.

       IT IS SO ORDERED.

       DATED: December 11, 2019
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
